DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prelim. Amdt./Amendment
Receipt is acknowledged of the Preliminary Amendment filed on April 03, 2020.

Allowable Subject Matter
Claims 22-42 are allowed.
The following is an examiner’s statement of reasons for allowance:
Zhang et al. (US 7518553), Eid et al. (US 11050155), de Rochemont (US 7405698), and Yang et al. (US 2008/015341) teach antenna modules.
However, none of prior art teaches an electronic assembly comprising a first region including a first antenna patch, a second antenna patch, a dielectric material, multiple first metal portions, multiple second metal portions, a second region including a conductive structure, wherein the conductive structure includes a first conductive via, and the first conductive via has a tapered shape that narrows toward the first region, and a third region between the first region and the second region, wherein the third region includes a second conductive via in conductive contact with the conductive structure and with the first antenna patch; and at least one die conductively coupled to the second region such that the second region is between the third region and the at least one die, and a communication device of the same as set forth in the claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG H LEE whose telephone number is (571)272-2401. The examiner can normally be reached 7-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/SEUNG H LEE/Primary Examiner, Art Unit 2887